DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 9/6/2022:
Claims 1 and 6-20 are pending in the current application.  Claims 1, 6, 11, 15-18 have been amended, Claims 2-5 are cancelled, and Claims 12-13 stand withdrawn.
Some of the previous prior art-based rejections have been overcome in light of the amendment but all claims are rejected herein under the previously relied upon prior art.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claims 1 and 6 are objected to because of the following informalities:  the preamble of the claim recites “at least one battery module” and the rest of the claim further limits “the battery module” and so there may be an issue of antecedent basis since there can be more than one battery module in the “at least one battery module”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	Claims 1, 6-11, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata US PG Publication 2010/0061061 in view of Renn US PG Publication 2016/0072103 and further in view of Hirakawa US PG Publication 2010/0255359.
Regarding Claim 1, Murata teaches a battery apparatus for an electrically driven vehicle (para 0040) having at least one battery module 1 comprising a plurality of individual battery cells 20a, wherein the at least one battery module 1 has a module housing that is at least partly filled with temperature-regulating (cooling) liquid 4 to regulate a temperature of the battery cells 20a and has a primary sealing apparatus (upper case) 12 to prevent leakage of the temperature-regulating liquid 4 from the module housing (see Figs and para 0040, 0044). 
Murata does not teach wherein the battery module is accommodated in a module space of an enveloping housing which has a secondary sealing apparatus to prevent leakage of temperature-regulating liquid from the enveloping housing. However, Renn discloses a battery apparatus having an inner case and an outer case, wherein there is a gas-filled space between the inner case (holding battery 10) and the airtight (and therefore liquid-tight/sealed) outer case 12, between which a gas is injected for protection against ignition when electrical discharge occurs (see Figs 1-2 and paras 0013-0022).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide the battery apparatus of Murata with the outer casing of Renn in order to provide protection against ignition when electrical discharge occurs by providing a protective layer of inert gas in the sealed outer casing, and in doing so, the combined invention would have a battery module housing containing cooling liquid to regulate a temperature of battery cells and having a primary sealing apparatus to prevent leakage of cooling liquid, and the module housing would be accommodated in a module space inside a sealed outer case (enveloping housing) and would prevent leakage of the cooling liquid. 
Murata and Renn discloses a gaseous displacement material but fail to specifically disclose that the displacement material comprises a liquid or a solid.  However, Hirakawa discloses a battery pack having a material 4 within battery cases and an outer battery case 2 that absorbs heat and can serve as a displacement material (since any present material would displace air of the “empty space”, para 0050), wherein the displacement material includes inert gas (analogous to Renn) or, as functional equivalents to the inert gas, a liquid or a solid (see Fig. 2, paras 0053-0056).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a liquid or solid or foam as the displacement material of Murata and Renn because Hirakawa teaches that these materials are functionally equivalent to inert gas in such an application and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claims 6 and 7, the battery apparatus of Murata modified by Renn and Hirakawa includes an enveloping housing formed in at least two parts and, due to the teaching of Renn, comprises a trough section (outer casing) 12 with a connecting section (lip where lid 20 fits inside) and a lid section 20 with a counter-connecting section (where lid 20 fits inside 12), wherein the at least one battery module 10 (in Renn and as applied to the combination) is received in the trough section and the lid section 20 is connected to the connecting section in a liquid-tight manner (necessarily so since it is air-tight, para 0017) via its counter-connecting section and since an airtight seal is formed where the trough meets the lid, then the trough section has a sealing surface (where the seal is formed with the lid section) and the lid section has a counter-sealing surface where the seal is formed with the trough section (meeting Claim 7) (see Fig. 2, para 0017). 
Regarding Claim 8, the connecting section of Murata and Renn and Hirakawa is reversibly connected to the counter-connecting section since the lid can be easily opened to access the housing for battery repairs and replacement (para 0017).
Regarding Claims 9 and 20, the enveloping housing of Murata modified by Renn and Hirakawa includes at least one functional passage for the passage of at least one functional means into the module space of the enveloping housing since electrical interface or plug 16 (which are functional means since they perform a function) which is formed through the trough section (outer casing) 12 (para 0017, Fig. 2 of Renn).  The skilled artisan would expect that the electrical interface would be connected to an electrical connection line to the at least one battery module of Murata modified by Renn and Hirakawa or would find it obvious since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 10, the skilled artisan would understand that the enveloping housing of Murata modified by Renn and Hirakawa is configured to be mechanically stable in at least sections since, e.g. the battery is secured to the trough section (outer casing) 12 using clamp plates and bolts and washers and nuts, all which contribute to mechanical stability.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claims 14 and 15, Hirakawa teaches that the empty space between exterior of the battery cells of Murata modified by Renn and Hirakawa and the casing is “filled” with heat absorbing material (para 0050) and so the skilled artisan would find it obvious before the effective filing date of the instant application to completely or substantially fill the free space between the module housing and enveloping housing of Murata modified by Renn and Hirakawa with the heat absorbing material, the extent (substantially or completely) based on the type of material used since a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 16, since the prior art is not relied upon for a foam material, then claims that further limit the foam species in the apparatus are not required to be met. 
Regarding Claim 17, since the liquid displacement material of Murata modified by Renn and Hirakawa is a heat absorbing material (see e.g. para 0053 of Hirakawa), then the skilled artisan would consider this liquid to be a tempering liquid since a heat-absorbing liquid cools (tempers) the surrounding objects.  
Regarding Claim 18, since the heat absorbing material of Murata modified by Renn and Hirakawa can be a solid such as sand (see para 0053 of Hirakawa), then the solid can be in the form of a bulk material. 
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murata US PG Publication 2010/0061061 in view of Renn US PG Publication 2016/0072103 and Hirakawa US PG Publication 2010/0255359, as applied to Claim 1, and further in view of Schroder US PG Publication 2013/0207459.
Regarding Claim 11, Murata modified by Renn and Hirakawa discloses Renn’s enveloping housing having the features of Claim 1, further comprising an inner wall which surround a module space for receiving the at least one battery module.  Murata modified by Renn fails to specifically disclose that an outlet of tempering liquid from the enveloping housing is sealed against the inner wall of the enveloping housing.  However, Schroder discloses a battery housing having a cooling (tempering) liquid outlet sealed against an inner and outer wall and provides an effective seal toward environment and establishes a fluidic connection between multiple battery modules (see at least Fig. 4, para 0112).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include an outlet of tempering liquid from the enveloping housing is sealed against the inner wall of the enveloping housing of Murata modified by Renn and Hirakawa because Schroder teaches that this provides an effective seal toward environment and establishes a fluidic connection between multiple battery modules as needed.  
8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murata US PG Publication 2010/0061061 in view of Renn US PG Publication 2016/0072103 and Hirakawa US PG Publication 2010/0255359, as applied to Claim 7, and further in view of Hariram US PG Publication 2015/0069068.
Regarding Claim 19, the claimed battery apparatus is taught by Murata and Renn and Hirakawa as explained in the rejection of Claims 1, 6, and 7, the rejections of which are incorporated herein in their entireties.  Murata modified by Renn and Hirakawa discloses the claimed sealing surface and counter-sealing surfaces are in liquid-tight (air-tight implies liquid-tight) contact with each other but do not disclose the use of a separate sealant.  However, Hariram teaches a battery container having a sealing surface of a trough section 14 and counter-sealing surface of lid section 12 are sealed air-tight to one another using a sealing member 36 (see at least Fig 1; para 0028). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a sealing member to form the liquid-tight seal between the sealing surface and the counter-sealing surface of Murata and Renn because Hariram teaches this to be an effective approach to the same type of seal in the same application and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Response to Arguments
9.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  Further, Applicant's arguments filed have been fully considered but they are not persuasive. 
Arguments directed at claim 1
10.	Applicant argues that there is not a reason for the skilled person to combine the enveloping housing of Renn nor is there an expectable advantage to such a combination since Renn does not address a sealing of cooling liquid within the battery device but rather Renn describes prevention and/or treatment of fire consequences in a battery system.
	The Office has considered this argument and respectfully disagrees.  It is submitted that because Murata and Renn each have distinct benefits to their designs (Murata provides cooling to batteries in a battery module and Renn provides fire protection to a battery module), the combination would be seen by the person having ordinary skill in the art as being advantageous with respect to both features.  Further, since the air-tight seal is required in the outer/enveloping housing of Renn, as explained in the rejection, this feature would necessarily also seal in the cooling liquid, regardless of whether or not this function is recognized or intended by the prior art.   Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Further, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Von Borck US PG Publication 2012/0183823 (para 0099) and Raiser US PG Publication 2018/00662226 (paras 0048-0049) both discloses a battery module having a cooling system and foam “displacement” material.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729